DETAILED ACTION
This action is in response to new application filed 9/8/2021 titled “SYSTEM AND METHOD TO GENERATE PRIME NUMBERS IN CRYPTOGRAPHIC APPLICATIONS”. Claims 1-20 were received for consideration are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 2009/0285386) in view of Kasahara et al (US 7,043,018).
With respect to claim 1 Takashima teaches a method to perform a cryptographic operation, the method comprising: 
determining, by a processing device, one or more polynomial functions that have no roots modulo each of a predefined set of prime numbers (see Takashima paragraph  0372 i.e. In the case of the elliptic curve cryptographic processor 200 being specialized in a group order r of other form, the integer r is calculated using a relational expression of r and lamda corresponding to the case. That is, for example, if r=f(lamda) is used as the relational expression of r and lamda (f(lamda) is a value obtained by substituting the integer lamda into a quadratic polynomial-f(x)=ax2+bx+c (a, b, and c being integers), namely f(lamda)=(a)lamda2 + (b)lamda + c), the following processing S303a will be performed instead of calculating r=.lamda.2+.lamda.+1 in S303); 
selecting, by the processing device, one or more input numbers (see Takashima figure 14 step S301 and S302 and paragraph 0362-364 i.e. In S301, the prime number generation unit 110 allocates a storage region for storing the integer c2 and stores an integer 0 in the storage device, as the integer c2. In S302, the prime number generation unit 110 reads the integer c2 from the storage device. The prime number generation unit 110 calculates an integer 2c1+2c2 by using the processing device. The prime number generation unit 110 allocates a storage region for storing the integer lamda and stores the calculated integer 2c1+2c2 in the storage device, as the integer lamda); 
generating, by the processing device, a candidate number by applying one or more instances of the one or more polynomial functions to the one or more input numbers (see Takashima figure 14 step S303 and paragraph 0365 i.e. In S303, the prime number generation unit 110 reads the integer lamda generated in S302, from the storage device. The prime number generation unit 110 calculates an integer lamda2+lamda+1 by using the processing device. The prime number generation unit 110 allocates a storage region for storing an integer r, and stores the calculated integer r in the storage device); 
determining, by the processing device, that the candidate number is a prime number (see Takashima figure 14 step S304 and paragraph 0366 i.e. In S304, the prime number generation unit 110 reads the integer r generated in S303, from the storage device. Using the processing device, the prime number generation unit 110 checks whether the read integer r is a prime number or not); and 
Takashima does not teaches using, by the processing device, the determined prime number to decrypt an input into the cryptographic operation.
Kasahara teaches using, by the processing device, the determined prime number to decrypt an input into the cryptographic operation (see Kasahara column 4 lines 25-32 i.e. provided a cryptosystem that includes an encryptor for converting plaintext to ciphertext using an encryption key, and a decryptor for converting the ciphertext back to the plaintext using a decryption key, and prime numbers which are generated by a method according to the above described invention are used in the encryption key and/or in the decryption key).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima in view of Kasahara to have used the generated prime number in a cryptosystem as an encryption key and/or decryption key as way to converting information so that its meaning cannot be understood by anyone other than the authorized parties that are ably to convert the information back original form using a secret decryption key (see Kasahara column 3 lines 32-47 column 4 lines 25-32). Therefore one would have been motivated to have used the generated prime number in a cryptosystem as an encryption key and/or decryption key.

With respect to claim 2, Takashima teaches the method of claim 1, wherein the one or more polynomial functions are quadratic functions whose discriminant is a quadratic nonresidue modulo each of the predefined set of prime numbers (see Takashima paragraph  0439 i.e In the elliptic curve cryptographic parameter generator 100 according to the present Embodiment, a prime number r calculated by using x2+x+1 or x2+1 as the quadratic polynomial f(x) is output as a candidate for a group order).

With respect to claim 3, Takashima teaches the method of claim 1, wherein a number of the one or more input numbers is at least four (see paragraph 0393 i.e. Using the processing device, the finite field order determination unit 180 calculates an integer p = omega2+omega+(1-(f0 + j x r)2 x D)/4. Since the remainder obtained by dividing D by 4 is 1, (1-(f0 + j x r)2 x D)/4. is an integer).

With respect to claim 4, Takashima teaches the method of claim 1, wherein generating the candidate number comprises determining a product of the one or more instances of the one or more polynomial functions (see Takashima figure 14 step S304 and paragraph 0366 i.e. In S304, the prime number generation unit 110 reads the integer r generated in S303, from the storage device. Using the processing device, the prime number generation unit 110 checks whether the read integer r is a prime number or not).

With respect to claim 5, Takashima teaches the method of claim 4, but does not disclose wherein the product of the one or more instances of the one or more polynomial functions is determined modulo a modulus number, wherein the modulus number is divisible by each of the predefined set of prime numbers.
Kasahara teaches wherein the product of the one or more instances of the one or more polynomial functions is determined modulo a modulus number, wherein the modulus number is divisible by each of the predefined set of prime numbers (see column 2 lines 23-33 i.e. A standard method of generating prime candidates for prime number judgment is the trial division method. In the trial division method, odd numbers are randomly generated. Then an examination is performed to determine whether or not the generated odd numbers are evenly divisible by the prime numbers equal to or less than a given prime number B, in order from the smaller prime number (i.e. in the order of 3, 5, 7, . . . , B). Those odd numbers which are not evenly divisible by any of the prime numbers equal to or less than a given prime number B are deemed to be prime candidates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima in view of Kasahara to have use Kasahara method of examining the prime candidates by determining of prime candidates are evenly divisible by the prime numbers equal to or less than a given prime number B, in order from the smaller prime number (i.e. in the order of 3, 5, 7, . . . , B) and if those prime candidates are evenly divisible by any of the prime numbers equal to or less than a given prime number B they are deemed not to be a prime numbers as one of many ways to narrow down prime candidates (see column 2 lines 23-33). Therefore one would have been motivated to have performed a determination as to whether or not the generated prime candidates are evenly divisible by the prime numbers equal to or less than a given prime number B, in order from the smaller prime number (i.e. in the order of 3, 5, 7, . . . , B) in order to narrow down prime candidates.
	

With respect to claim 6, Takashima teaches the method of claim 5, but does not disclose wherein the product of the one or more instances of the one or more polynomial functions is determined using Montgomery multiplication.
Kasahara teaches wherein the product of the one or more instances of the one or more polynomial functions is determined using Montgomery multiplication (see column 2 lines 23-33 i.e. A standard method of generating prime candidates for prime number judgment is the trial division method. In the trial division method, odd numbers are randomly generated. Then an examination is performed to determine whether or not the generated odd numbers are evenly divisible by the prime numbers equal to or less than a given prime number B, in order from the smaller prime number (i.e. in the order of 3, 5, 7, . . . , B). Those odd numbers which are not evenly divisible by any of the prime numbers equal to or less than a given prime number B are deemed to be prime candidates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima in view of Kasahara to have use Kasahara method of examining the prime candidates by determining of prime candidates are evenly divisible by the prime numbers equal to or less than a given prime number B, in order from the smaller prime number (i.e. in the order of 3, 5, 7, . . . , B) and if those prime candidates are evenly divisible by any of the prime numbers equal to or less than a given prime number B they are deemed not to be a prime numbers as one of many ways to narrow down prime candidates (see column 2 lines 23-33). Therefore one would have been motivated to have performed a determination as to whether or not the generated prime candidates are evenly divisible by the prime numbers equal to or less than a given prime number B, in order from the smaller prime number (i.e. in the order of 3, 5, 7, . . . , B) in order to narrow down prime candidates.

With respect to claim 7, Takashima teaches the method of claim 1, wherein the one or more input numbers are selected randomly within a predetermined interval (see Takashima paragraph 0362 i.e. the values of the integer c1 (equals the difference between the bit length of the integer lamda and 1) and the integer kmax are predetermined).

With respect to claim 8, Takashima teaches the method of claim 1, wherein each of the one or more input numbers is selected using a respective output of a pseudorandom function (see Takashima paragraph 0362 i.e. the values of the integer c1 (equals the difference between the bit length of the integer lamda and 1) and the integer kmax are predetermined).

With respect to claim 9, Takashima teaches the method of claim 8, wherein the respective output of the pseudorandom function is determined in view of a seed number and a respective hint value of one or more hint values, wherein the seed number is common to all of the one or more input numbers (see paragraph 0377-0378 i.e. In S304a, the prime number generation unit 110 reads the integer r generated in S303, from the storage device. The prime number generation unit 110 factorizes the read integer r into prime factors by using the processing device. The prime number generation unit 110 selects the largest prime number from the prime factorization of the integer r by using the processing device. Then, the prime number generation unit 110 stores the selected prime number in the storage device, as the prime number r. When r is a prime factor of f(lamda), it is preferable for a quotient n=f(lamda)/r, which is obtained by dividing f(lamda) by r, to be a small integer).

With respect to claim 10, Takashima teaches the method of claim 9, further comprising: storing, by the processing device, the seed number and the one or more hint values; and wherein using the determined prime number comprises computing the determined prime number using the stored seed number and the one or more hint values (see paragraph 0377-0378 i.e. In S304a, the prime number generation unit 110 reads the integer r generated in S303, from the storage device. The prime number generation unit 110 factorizes the read integer r into prime factors by using the processing device. The prime number generation unit 110 selects the largest prime number from the prime factorization of the integer r by using the processing device. Then, the prime number generation unit 110 stores the selected prime number in the storage device, as the prime number r. When r is a prime factor of f(lamda), it is preferable for a quotient n=f(lamda)/r, which is obtained by dividing f(lamda) by r, to be a small integer).

11. The method of claim 1, further comprising, prior to generating the candidate number: 
	selecting, by the processing device, one or more initial input numbers (see Takashima figure 14 step S301 and S302 and paragraph 0362-364 i.e. In S301, the prime number generation unit 110 allocates a storage region for storing the integer c2 and stores an integer 0 in the storage device, as the integer c2. In S302, the prime number generation unit 110 reads the integer c2 from the storage device. The prime number generation unit 110 calculates an integer 2c1+2c2 by using the processing device. The prime number generation unit 110 allocates a storage region for storing the integer lamda and stores the calculated integer 2c1+2c2 in the storage device, as the integer lamda); 
	generating, by the processing device, an initial candidate number by applying one or more initial instances of the one or more polynomial functions to the one or more input numbers (see Takashima figure 14 step S301 and S302 and paragraph 0362-364 i.e. In S301, the prime number generation unit 110 allocates a storage region for storing the integer c2 and stores an integer 0 in the storage device, as the integer c2. In S302, the prime number generation unit 110 reads the integer c2 from the storage device. The prime number generation unit 110 calculates an integer 2c1+2c2 by using the processing device. The prime number generation unit 110 allocates a storage region for storing the integer lamda and stores the calculated integer 2c1+2c2 in the storage device, as the integer lamda); and 
	determining, by the processing device, that the initial candidate number is not a prime number (see Takashima figure 14 step S304 and paragraph 0366 i.e. In S304, the prime number generation unit 110 reads the integer r generated in S303, from the storage device. Using the processing device, the prime number generation unit 110 checks whether the read integer r is a prime number or not); and 
	wherein determining that the candidate number is a prime number comprises multiplying a product of each of the one or more initial instances of the one or more polynomial functions by a product of the one or more instances of the one or more polynomial functions (see Takashima paragraph 0128-0129 i.e. Multiplication in the finite field GF(p.sup.n) (n.gtoreq.2) is calculated by using multiplication of ordinary polynomial equations. That is, multiplication of an element f(x)=Ʃaixi (i being an integer from 0 to n-1) and an element g(x)= Ʃajxj (j being an integer from 0 to n-1) in the finite field GF(pn) can be obtained by calculating Ʃaixi x Ʃbjxj = Ʃ(ai x bj)x(i+j). The irreducible polynomial pol(x) is required to be a polynomial of the form of pol(x)=. Ʃaixi (where x is a variable, ai is an integer from 0 to p-1, i is an integer from 0 to n, and a ≠ 0), and to be irreducible (that is, when substituting the element of the finite field GF(pn) into pol(x), no element satisfying pol(x)=0 exists).

With respect to claim 12, Takashima teaches a system to perform a cryptographic operation, the system comprising: a memory device; and a processing device communicatively coupled to the memory device, the processing device to: determining, by a processing device, one or more polynomial functions that have no roots modulo each of a predefined set of prime numbers (see Takashima paragraph  0372 i.e. In the case of the elliptic curve cryptographic processor 200 being specialized in a group order r of other form, the integer r is calculated using a relational expression of r and lamda corresponding to the case. That is, for example, if r=f(lamda) is used as the relational expression of r and lamda (f(lamda) is a value obtained by substituting the integer lamda into a quadratic polynomial-f(x)=ax2+bx+c (a, b, and c being integers), namely f(lamda)=(a)lamda2 + (b)lamda + c), the following processing S303a will be performed instead of calculating r=.lamda.2+.lamda.+1 in S303); 
selecting, by the processing device, one or more input numbers (see Takashima figure 14 step S301 and S302 and paragraph 0362-364 i.e. In S301, the prime number generation unit 110 allocates a storage region for storing the integer c2 and stores an integer 0 in the storage device, as the integer c2. In S302, the prime number generation unit 110 reads the integer c2 from the storage device. The prime number generation unit 110 calculates an integer 2c1+2c2 by using the processing device. The prime number generation unit 110 allocates a storage region for storing the integer lamda and stores the calculated integer 2c1+2c2 in the storage device, as the integer lamda); 
generating, by the processing device, a candidate number by applying one or more instances of the one or more polynomial functions to the one or more input numbers (see Takashima figure 14 step S303 and paragraph 0365 i.e. In S303, the prime number generation unit 110 reads the integer lamda generated in S302, from the storage device. The prime number generation unit 110 calculates an integer lamda2+lamda+1 by using the processing device. The prime number generation unit 110 allocates a storage region for storing an integer r, and stores the calculated integer r in the storage device); 
determining, by the processing device, that the candidate number is a prime number (see Takashima figure 14 step S304 and paragraph 0366 i.e. In S304, the prime number generation unit 110 reads the integer r generated in S303, from the storage device. Using the processing device, the prime number generation unit 110 checks whether the read integer r is a prime number or not); and 
Takashima does not teaches using, by the processing device, the determined prime number to decrypt an input into the cryptographic operation.
Kasahara teaches using, by the processing device, the determined prime number to decrypt an input into the cryptographic operation (see Kasahara column 4 lines 25-32 i.e. provided a cryptosystem that includes an encryptor for converting plaintext to ciphertext using an encryption key, and a decryptor for converting the ciphertext back to the plaintext using a decryption key, and prime numbers which are generated by a method according to the above described invention are used in the encryption key and/or in the decryption key).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima in view of Kasahara to have used the generated prime number in a cryptosystem as an encryption key and/or decryption key as way to converting information so that its meaning cannot be understood by anyone other than the authorized parties that are ably to convert the information back original form using a secret decryption key (see Kasahara column 3 lines 32-47 column 4 lines 25-32). Therefore one would have been motivated to have used the generated prime number in a cryptosystem as an encryption key and/or decryption key.

With respect to claim 13, Takashima teaches the system of claim 12, wherein the one or more polynomial functions are quadratic functions whose discriminant is a quadratic nonresidue modulo each of the predefined set of prime numbers (see Takashima paragraph  0439 i.e In the elliptic curve cryptographic parameter generator 100 according to the present Embodiment, a prime number r calculated by using x2+x+1 or x2+1 as the quadratic polynomial f(x) is output as a candidate for a group order).

With respect to claim 14, Takashima teaches the system of claim 12, wherein to generate the candidate number the processing device is to determine a product of the one or more instances of the one or more polynomial functions (see Takashima figure 14 step S304 and paragraph 0366 i.e. In S304, the prime number generation unit 110 reads the integer r generated in S303, from the storage device. Using the processing device, the prime number generation unit 110 checks whether the read integer r is a prime number or not).

With respect to claim 15, Takashima teaches the system of claim 14, wherein the product of the one or more instances of the one or more polynomial functions is determined modulo a modulus number, wherein the modulus number is divisible by each of the predefined set of prime numbers.
Kasahara  teaches wherein the product of the one or more instances of the one or more polynomial functions is determined modulo a modulus number, wherein the modulus number is divisible by each of the predefined set of prime numbers (see column 2 lines 23-33 i.e. A standard method of generating prime candidates for prime number judgment is the trial division method. In the trial division method, odd numbers are randomly generated. Then an examination is performed to determine whether or not the generated odd numbers are evenly divisible by the prime numbers equal to or less than a given prime number B, in order from the smaller prime number (i.e. in the order of 3, 5, 7, . . . , B). Those odd numbers which are not evenly divisible by any of the prime numbers equal to or less than a given prime number B are deemed to be prime candidates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima in view of Kasahara to have use Kasahara method of examining the prime candidates by determining of prime candidates are evenly divisible by the prime numbers equal to or less than a given prime number B, in order from the smaller prime number (i.e. in the order of 3, 5, 7, . . . , B) and if those prime candidates are evenly divisible by any of the prime numbers equal to or less than a given prime number B they are deemed not to be a prime numbers as one of many ways to narrow down prime candidates (see column 2 lines 23-33). Therefore one would have been motivated to have performed a determination as to whether or not the generated prime candidates are evenly divisible by the prime numbers equal to or less than a given prime number B, in order from the smaller prime number (i.e. in the order of 3, 5, 7, . . . , B) in order to narrow down prime candidates.

With respect to claim 16, Takashima teaches the system of claim 12, wherein the one or more input numbers are selected randomly within a predetermined interval (see Takashima paragraph 0362 i.e. the values of the integer c1 (equals the difference between the bit length of the integer lamda and 1) and the integer kmax are predetermined).

With respect to claim 17, Takashima teaches the system of claim 12, wherein each of the one or more input numbers are selected using a respective output of a pseudorandom function (see Takashima paragraph 0362 i.e. the values of the integer c1 (equals the difference between the bit length of the integer lamda and 1) and the integer kmax are predetermined).

With respect to claim 18, Takashima teaches the system of claim 17, wherein the respective output of the pseudorandom function is determined in view of a seed number and a respective hint value of one or more hint values, wherein the seed number is common to all of the one or more input numbers (see paragraph 0377-0378 i.e. In S304a, the prime number generation unit 110 reads the integer r generated in S303, from the storage device. The prime number generation unit 110 factorizes the read integer r into prime factors by using the processing device. The prime number generation unit 110 selects the largest prime number from the prime factorization of the integer r by using the processing device. Then, the prime number generation unit 110 stores the selected prime number in the storage device, as the prime number r. When r is a prime factor of f(lamda), it is preferable for a quotient n=f(lamda)/r, which is obtained by dividing f(lamda) by r, to be a small integer).

With respect to claim 19, Takashima teaches the system of claim 18, wherein prior to generating the candidate number, the processing device is further to: 
	selecting, by the processing device, one or more initial input numbers (see Takashima figure 14 step S301 and S302 and paragraph 0362-364 i.e. In S301, the prime number generation unit 110 allocates a storage region for storing the integer c2 and stores an integer 0 in the storage device, as the integer c2. In S302, the prime number generation unit 110 reads the integer c2 from the storage device. The prime number generation unit 110 calculates an integer 2c1+2c2 by using the processing device. The prime number generation unit 110 allocates a storage region for storing the integer lamda and stores the calculated integer 2c1+2c2 in the storage device, as the integer lamda); 
	generating, by the processing device, an initial candidate number by applying one or more initial instances of the one or more polynomial functions to the one or more input numbers (see Takashima figure 14 step S301 and S302 and paragraph 0362-364 i.e. In S301, the prime number generation unit 110 allocates a storage region for storing the integer c2 and stores an integer 0 in the storage device, as the integer c2. In S302, the prime number generation unit 110 reads the integer c2 from the storage device. The prime number generation unit 110 calculates an integer 2c1+2c2 by using the processing device. The prime number generation unit 110 allocates a storage region for storing the integer lamda and stores the calculated integer 2c1+2c2 in the storage device, as the integer lamda); and 
	determining, by the processing device, that the initial candidate number is not a prime number (see Takashima figure 14 step S304 and paragraph 0366 i.e. In S304, the prime number generation unit 110 reads the integer r generated in S303, from the storage device. Using the processing device, the prime number generation unit 110 checks whether the read integer r is a prime number or not); and 
wherein to determine that the candidate number is a prime number the processing device is to multiply a product of each of the one or more initial instances of the one or more polynomial functions by a product of the one or more instances of the one or more polynomial functions (see Takashima paragraph 0128-0129 i.e. Multiplication in the finite field GF(p.sup.n) (n.gtoreq.2) is calculated by using multiplication of ordinary polynomial equations. That is, multiplication of an element f(x)=Ʃaixi (i being an integer from 0 to n-1) and an element g(x)= Ʃajxj (j being an integer from 0 to n-1) in the finite field GF(pn) can be obtained by calculating Ʃaixi x Ʃbjxj = Ʃ(ai x bj)x(i+j). The irreducible polynomial pol(x) is required to be a polynomial of the form of pol(x)=. Ʃaixi (where x is a variable, ai is an integer from 0 to p-1, i is an integer from 0 to n, and a ≠ 0), and to be irreducible (that is, when substituting the element of the finite field GF(pn) into pol(x), no element satisfying pol(x)=0 exists).

With respect to claim 20, Takashima teaches a non-transitory computer-readable medium storing instructions thereon, wherein the instructions, when executed by a processing device performing a cryptographic operation, cause the processing device to: 
determining, by a processing device, one or more polynomial functions that have no roots modulo each of a predefined set of prime numbers (see Takashima paragraph  0372 i.e. In the case of the elliptic curve cryptographic processor 200 being specialized in a group order r of other form, the integer r is calculated using a relational expression of r and lamda corresponding to the case. That is, for example, if r=f(lamda) is used as the relational expression of r and lamda (f(lamda) is a value obtained by substituting the integer lamda into a quadratic polynomial-f(x)=ax2+bx+c (a, b, and c being integers), namely f(lamda)=(a)lamda2 + (b)lamda + c), the following processing S303a will be performed instead of calculating r=.lamda.2+.lamda.+1 in S303); 
selecting, by the processing device, one or more input numbers (see Takashima figure 14 step S301 and S302 and paragraph 0362-364 i.e. In S301, the prime number generation unit 110 allocates a storage region for storing the integer c2 and stores an integer 0 in the storage device, as the integer c2. In S302, the prime number generation unit 110 reads the integer c2 from the storage device. The prime number generation unit 110 calculates an integer 2c1+2c2 by using the processing device. The prime number generation unit 110 allocates a storage region for storing the integer lamda and stores the calculated integer 2c1+2c2 in the storage device, as the integer lamda); 
generating, by the processing device, a candidate number by applying one or more instances of the one or more polynomial functions to the one or more input numbers (see Takashima figure 14 step S303 and paragraph 0365 i.e. In S303, the prime number generation unit 110 reads the integer lamda generated in S302, from the storage device. The prime number generation unit 110 calculates an integer lamda2+lamda+1 by using the processing device. The prime number generation unit 110 allocates a storage region for storing an integer r, and stores the calculated integer r in the storage device); 
determining, by the processing device, that the candidate number is a prime number (see Takashima figure 14 step S304 and paragraph 0366 i.e. In S304, the prime number generation unit 110 reads the integer r generated in S303, from the storage device. Using the processing device, the prime number generation unit 110 checks whether the read integer r is a prime number or not); and 
Takashima does not teaches using, by the processing device, the determined prime number to decrypt an input into the cryptographic operation.
Kasahara teaches using, by the processing device, the determined prime number to decrypt an input into the cryptographic operation (see Kasahara column 4 lines 25-32 i.e. provided a cryptosystem that includes an encryptor for converting plaintext to ciphertext using an encryption key, and a decryptor for converting the ciphertext back to the plaintext using a decryption key, and prime numbers which are generated by a method according to the above described invention are used in the encryption key and/or in the decryption key).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima in view of Kasahara to have used the generated prime number in a cryptosystem as an encryption key and/or decryption key as way to converting information so that its meaning cannot be understood by anyone other than the authorized parties that are ably to convert the information back original form using a secret decryption key (see Kasahara column 3 lines 32-47 column 4 lines 25-32). Therefore one would have been motivated to have used the generated prime number in a cryptosystem as an encryption key and/or decryption key.

Prior art of Record
Ramesh et al (US 2021/0328792) titled “Prime Number Generation For Encryption” teaches a device may select a first pseudorandom integer within a range of integers. The device may generate a first candidate prime, based on the first pseudorandom integer, for primality testing. Based on determining that the first candidate prime fails a primality test, the device may select a second pseudorandom integer within the range of integers. The device may generate a second candidate prime, based on the second pseudorandom integer, for primality testing. The device may determine whether the second candidate prime satisfies the primality test. The device may selectively: re-perform, based on the second candidate prime failing the primality test, the selecting the second pseudorandom integer, the generating the second candidate prime, and the determining whether the second candidate prime satisfies the primality test, or using, based on the second candidate prime satisfying the primality test, the second candidate prime as a prime integer in a cryptographic protocol

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492